Citation Nr: 0844782	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-38 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has not alleged a stressor in sufficient 
detail to either allow for an attempt at corroboration to be 
made or to provide the basis for a diagnosis of PTSD incurred 
in service.

2.  The veteran's claim of entitlement to service connection 
for alcohol abuse was received after October 1990.

3.  The veteran is not currently service connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  Criteria for service connection for alcohol abuse have 
not been met.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2008); VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

3.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran underwent a VA examination in May 2003 at which 
he reported serving as a medic in Vietnam, which he asserts 
required him to treat wounded soldiers.  The examiner noted 
that the veteran did not get more specific about his 
stressors, focusing instead on his current symptoms; and the 
examiner found that the veteran did not specify a stressor 
event which could be connected to his current symptoms.  The 
examiner acknowledged that serving as a medic could be 
significantly traumatic, but he noted that the veteran did 
not endorse any specific unwanted memories that plagued him 
on a frequent basis.  The veteran reported that his memories 
would popup if something reminded him, and he stated that he 
had dreams but could not recall the content.  However, the 
examiner found that the veteran's reexperiencing symptoms 
were not significant enough to connect them to a stressor 
event.  The examiner diagnosed the veteran with alcohol abuse 
and with a depressive disorder, but declined to diagnose him 
with PTSD.

The veteran filled out a stressor questionnaire in which he 
stated that he served as a medic in the First Air Cavalry in 
Vietnam and was witness to many traumatic instances, 
including open stomach wounds, traumatic amputations, heads 
half shot off, and several other wounds that he could not 
forget.  The veteran has similarly described other such 
stressful events from his time in Vietnam in other documents, 
but they are likewise not precise as to particular times and 
places.  

The veteran testified at a hearing before the Board in July 
2006 that he was assigned to a medical platoon, and his job 
was stop the bleeding while in the field and stabilize 
wounded soldiers until they could be evacuated by helicopter.  
The veteran estimated that he had treated approximately 100 
soldiers, out of which between 10 and 20 were seriously 
wounded.  The veteran denied receiving any regular 
psychiatric treatment (to include any PTSD treatment).  

As noted above, for VA purposes service connection for PTSD 
requires several basic elements when, as in this case, combat 
exposure is not conceded.  Specifically, a veteran needs to 
describe a stressful event in service in sufficient detail to 
allow for it to be corroborated, and he must have a diagnosis 
of PTSD that attributes the cause of the PTSD to the specific 
stressful event.

In this case, while the veteran has alleged that he engaged 
in combat, he has not received any medals that are indicative 
of combat such as the Purple Heart, the Combat Infantryman's 
Badge, or the Combat Medic's Badge.  As such, the veteran 
must present evidence of a specific stressor in sufficient 
detail that it can be corroborated.

The veteran has made generalized references to treating 
wounded soldiers, but has not described any specific incident 
that was so traumatic that it caused him to develop PTSD.

The veteran was provided with several letters asking him to 
provide additional information about a specific stressful 
event, but he failed to submit any information about a 
stressor that would allow for efforts to be made at 
corroborating its occurrence.  

It is noted that the veteran has been evaluated by two 
private psychologists, one of whom diagnosed him with PTSD.  
However, neither opinion described any in-service stressor, 
and both opinions are therefore insufficient for rating 
purposes.  Specifically, the first, in March 2003, suggested 
that the veteran's description of hostile outbursts, numbing 
of affect, foreshortened sense of future, sleep disruption, 
etc. sounded like features of PTSD.  However, she indicated 
that the veteran would not be engaged in a discussion about 
it.  She diagnosed the veteran with a major depressive 
episode, and with alcohol abuse.

The second, in March 2004, indicated that the veteran had a 
history of depression and anxiety symptoms that appeared to 
be PTSD type symptoms, and diagnosed the veteran to have 
major depression, PTSD and probable alcohol abuse.  
Nevertheless, while the veteran was diagnosed with PTSD, the 
evaluator never identified a specific stressful event while 
he was in service.  In fact, her only discussion of the 
veteran's military service was to note that he was in the 
Army from 1967 to 1970.  There was no discussion of any 
stressor or stressful event.  As such, her opinion is 
insufficient for rating purposes.

Because evidence of a specific stressor has not been provided 
in sufficient detail to allow corroboration, the criteria for 
service connection for PTSD have not been met.  Accordingly, 
the veteran's claim is denied.

Alcohol Abuse

The veteran testified at a hearing before the Board in July 
2006 that he felt his alcohol abuse was related to his time 
in service, because everyone in the service drank.  The 
veteran indicated that he experimented before enlisting in 
the military, but he began more consistent drinking while in 
service, which continued after he separated from service.  

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 91, specifically prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed after 
October 31, 1990.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-
98.

The veteran's claim for service connection for alcohol abuse 
was received in 2002.  As this claim was received after 
October 1990, service connection is precluded by law.  
Therefore the veteran's claim is denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may also be assigned when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In this case, the veteran is not service-connected for any 
disabilities.  There is no dispute that the veteran is 
unemployable as a result of a number of nonservice connected 
disabilities.  However, as he is not service-connected for 
any disabilities; by definition, there is no service 
connected disability that could be causing his 
unemployability.

Therefore, the criteria for a TDIU have not been met, and the 
veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by letters 
dated in November 2006 and October 2007, which informed the 
veteran of all the elements required by the Pelegrini II 
Court as stated above; as well as informing him of how 
disability ratings and effective dates were formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
Social Security Administration records.  The veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.  The veteran was 
also sent stressor questionnaires on several occasions in an 
effort to provide him with an opportunity to describe a 
specific in-service stressor. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.

Service connection for alcohol abuse is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


